Name: Council Regulation (EEC) No 3469/88 of 7 November 1988 amending Regulation (EEC) No 2203/82 laying down general rules for the granting of a carry-over premium for certain fishery products
 Type: Regulation
 Subject Matter: economic policy;  trade policy;  agricultural structures and production
 Date Published: nan

 No L 305/710 . 11 . 88 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3469/88 of 7 November 1988 amending Regulation (EEC) No 2203/82 laying down general rules for the granting of a carry-over premium for certain fishery products Whereas, because of the special difficulties encountered in the herring and mackerel sector, provision should be made for measures to improve the situation in that sector ; Whereas the processing and storage of herring and mackerel are likely to encourage consumption of these species and to increase the availability of certain qualities of herring for a longer period of the year ; whereas it would appear necessary to include the two species in the carry-over premium scheme ; Whereas, therefore, Regulation (EEC) No 2203/82 should be amended accordingly, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regulation (EEC) No 3468/88 (2), and in particular Article 14 (6) thereof, Having regard to the proposal from the Commission, Whereas Article 14 of Regulation (EEC) No 3796/81 provides that, subject to certain conditions, a carry-over premium may be granted in respect of the processing and storage, with a view to human consumption, of some of the products which are listed in Annex I (A) and (D) to the abovementioned Regulation and which have been withdrawn from the market at the Community withdrawal price ; Whereas Regulation (EEC) No . 2203/82 (3) last amended by Regulation (EEC) No 3940/87 (4), determines the species which may qualify for the carry-over premium ; HAS ADOPTED THIS REGULATION : Article 1 The following species are hereby added to the Annex to Regulation (EEC) No 2203/82 : CN code Description Freshness (') Presentation 0) (a) before 'cod' ex 0302 40 10 and ex 0302 40 90 (b) after 'coalfish' ex 0302 64 10 and ex 0302 64 90 Herring (Clupea harengus) Mackerel (Scomber scombrus and scomber japonicus) E, A E, A whole whole Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 November 1988 . For the Council The President P. ROUMELIOTIS (') OJ No L 379, 31 . 12. 1981 , p. 1 . (2) See page 1 of this Official Journal. 0 OJ No L 235, 10 . 8 . 1982, p. 4. H OJ No L 373, 31 . 12. 1987, p. 6.